Citation Nr: 0526812	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) from 
February 12, 1998, to May 15, 2000.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD from May 16, 2000.

3.  Entitlement to an effective date earlier than May 16, 
2000, for the assignment of a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1985.

A February 1998 decision of the RO denied an increased 
disability rating for PTSD, and the veteran filed a notice of 
disagreement (NOD) later in that same month.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 decision that 
assigned a 70 percent disability rating for PTSD, effective 
May 16, 2000, and assigned a TDIU, effective May 16, 2000.  
The veteran filed a NOD with the TDIU effective date in 
August 2001.  The RO issued a statement of the case (SOC) in 
March 2002, and the veteran filed a substantive appeal in 
March 2002.

In November 2002, the Board remanded the case to the RO for 
adjudication of certain intertwined issues.  In March 2004, 
the RO issued a SOC, denying increased disability ratings for 
PTSD in excess of 50 percent from February 12, 1998, to 
May 15, 2000; and in excess of 70 percent from May 16, 2000.  
The veteran filed a substantive appeal in April 2004.

Because higher evaluations are available for PTSD from 
February 12, 1998, and from May 16, 2000, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claims remain viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Hence, the Board has re-
characterized the issues on appeal as shown on the first page 
of this document.   

The Board notes that R. Edward Bates previously represented 
the veteran.  Effective July 28, 2003, VA revoked Mr. Bates' 
authority to represent VA claimants and the veteran was 
notified of this fact in the July 2004 letter.  In the August 
2004 response, the veteran moved for additional time to 
acquire competent representative.  In September 2004, the 
undersigned Veterans Law Judge granted the veteran's motion 
for an extension of time (an additional 60 days) to notify 
the Board of his intentions regarding representation.  In 
response to correspondence sent by the Board, in July 2005, 
the veteran notified the Board of his intention to proceed 
pro se in the current appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  For the period from February 12, 1998, to May 15, 2000, 
the veteran's PTSD was manifested, primarily, by frequent 
depression, mood swings, sleep disturbance (to include 
nightmares), and difficulties with socializing and 
interpersonal relationships; these symptoms reflect no more 
than occupational and social impairment with reduced 
reliability and productivity.

3.  Since May 16, 2000, the veteran's PTSD has been 
manifested, primarily, by irritability, inappropriate angry 
outbursts, poor impulse control, frequent nightmares, 
intrusive thoughts, hypervigilance, suspiciousness, and 
difficulty getting along with people; these symptoms reflect 
no more than serious or severe impairment with deficiencies 
in social and occupational functioning. 

4.  The veteran filed a formal claim for TDIU benefits on 
May 16, 2000.

5.  The is no evidence of any formal or informal claim for 
TDIU benefits prior to May 16, 2000, or evidence that the 
veteran's disability had increased in severity so as to 
render him unable to secure or follow a substantially gainful 
occupation due solely to service-connected disabilities 
within the one year period prior to May 16, 2000. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD, during the period from February 12, 1998, 
to May 15, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a disability rating in excess of 70 
percent for PTSD have not been met at any time since May 16, 
2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2004).

3.  The criteria for an effective date earlier than May 16, 
2000, for the award of a TDIU, are not met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.157, 3.340, 
3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims for higher disability ratings 
and for an earlier effective date has been accomplished.

Through the March 2002 SOC and the March 2004 SOC, as well as 
the December 2003 letter, the veteran has been notified of 
the laws and regulations governing the claims, the evidence 
that has been considered in connection with this appeal, and 
the bases for the denial of the claims.  The RO notified the 
veteran of the applicable rating criteria, of the need for 
evidence of current medical treatment (of a worsening of his 
service-connected disability), and of the need for evidence 
of an earlier date of claim or earlier date of entitlement.  
After each, the veteran was given the opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the RO's December 2003 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claims.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating actions on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in these matters has 
not, in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect, such that the error affects the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  

When the RO initially adjudicated the claims for increased 
disability ratings in February 1998, the VCAA was not then in 
effect.  Following enactment of the VCAA, the RO issued to 
the veteran the December 2003 letter, notifying him of the 
VCAA duties to notify and assist, setting forth the criteria 
for increased ratings and earlier effective dates, and 
soliciting information and evidence from the veteran.  The 
letter was provided to the veteran a few months before the 
March 2004 SOC, and the RO afforded the veteran a one-year 
period for response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with any of the claims on appeal.  
As indicated below, the RO has obtained copies of the 
veteran's outpatient treatment records and Vet Center 
records, and has arranged for the veteran to undergo VA 
examination in connection with the issues on appeal for 
increased disability ratings.  The veteran also has been 
given opportunities to submit and/or identify evidence to 
support his claims.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional, existing evidence that is pertinent  to any of 
the claims that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.

II.  Factual Background

In February 1996, Lawrence E. Marks, MSW, a Clinical 
Coordinator at the Vet Center, indicated that the veteran was 
receiving individual counseling on a weekly basis.  The 
veteran first came to the Vet Center in August 1995, and 
originally presented as tearful and despondent.  Mr. Marks 
also noted that the veteran had various employment 
opportunities since his discharge from service; however, the 
veteran's low tolerance to stress in the work environment had 
created difficulties with his employers and had resulted in 
the veteran's inability to handle all that the job criteria 
require.  Mr. Marks indicated that the veteran's future 
employment potential was severely limited, and that the 
veteran would continue to require clinical intervention to 
help alleviate or diminish the effects of PTSD on his life.

In an August 1996 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective September 11, 1995.

An October 1996 report of VA examination reflects that the 
veteran was encouraged to seek intensive psychotherapy 
counseling and medication.  The VA examiner diagnosed the 
veteran with PTSD, severe; his prognosis was guarded.  
Records also reflect that, as an additional stressor, the 
veteran was diagnosed as HIV positive.  

In a February 1997 rating decision, the RO increased the 
initial evaluation for PTSD from 30 percent to 50 percent, 
effective September 11, 1995.

In correspondence received from the veteran in June 1997, the 
veteran stated his belief that he should be rated 100 percent 
disabled due to mood swings, and his inability to find work, 
to maintain relationships, and to maintain healthy 
relationships with family and girlfriend. 

Records show that, in August 1997, the veteran completed 26 
weeks of classroom instruction and practical application as a 
computer support specialist.

A report of the October 1997 VA examination reflects that the 
veteran had a history of life-threatening stressor or unusual 
experience, including the participation in the clean up and 
recovery of bodies after the bombing of the Marine barracks 
in Lebanon in 1983.  His current residuals related to the 
event in Lebanon and included recollections, avoidance of 
things that reminded him of the event, and hyperarousability.

In a February 1998 statement, the veteran indicated that his 
remembrance of the event in Lebanon, including the recovery 
of bodies, as if "it were yesterday," was painful for him 
to talk about.

In April 1998, Ronald C. Seymour, MA, a Readjustment 
Counseling Specialist at the Vet Center, indicated that the 
veteran was frequently depressed, continued to have 
difficulty with socializing and interpersonal relationships, 
and had not been able to secure meaningful employment.  The 
veteran participated in both individual and couples therapy.

Records from the Vet Center show a July 1998 PTSD assessment, 
which included the following symptomatology:  irritability, 
anxiety, occasional depression, difficulty trusting others, 
emotional numbness, survivor's guilt, impacted grief, 
intrusive thoughts, isolation, loss of interest in 
pleasurable activities, self-esteem problems, and nightmares.  
A GAF (Global Assessment of Functioning) score of 45 was 
assigned.  

Records show that the veteran worked for approximately three 
months in 1999 for a relative-employer, performing carpentry 
subcontracting.  Although the veteran had best intentions, 
the quality of work was unacceptable, and the veteran had 
difficulty with follow-through on contract specifications.  
The gross amount paid to the veteran was approximately 
$3,188.
  
On May 16, 2000, the veteran submitted a claim for TDIU 
benefits.

In a September 2000 statement received from J. H. in October 
2000, J. H. indicated that he had been the veteran's friend 
for over 15 years.  He recalled the veteran having erratic 
sleep patterns due to nightmares, as well as low self-esteem.  
J. H. also noted the veteran's repetitive problems, such as 
the veteran's being fired from a job in 1985, having 
difficulty finding another job, and having poor hygiene.
  
The veteran underwent a VA contract examination in September 
2000.  He reported the 1983 Lebanon event, and his task of 
helping to remove dead bodies.  After his service discharge, 
the veteran worked at a construction job for about two years.  
Reportedly, the veteran consumed alcohol quite regularly at 
the time, and did not always show up for work, which resulted 
in the veteran's termination from employment.  The veteran 
also reported being irritable and argumentative, and having 
difficulty getting along with people.

On examination, the veteran appeared anxious; he was casually 
dressed and properly groomed.  His thought processes were 
well organized, and his affect was appropriate in relation to 
his history.  The veteran denied any hallucinations, 
delusions, or any paranoid ideation; however, he was 
suspicious of others.  He had no history of any obsessive 
ruminations or compulsive rituals, and denied any suicidal 
ruminations or active intent or homicidal thoughts.  PTSD 
symptoms include:  easy irritability, inappropriate angry 
outbursts, poor impulse control, frequent nightmares, 
intrusive thoughts, hypervigilance, scanning behavior, chest 
pain, and inability to relax.  A GAF score of 40 was 
assigned, indicative of major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See DSM-IV.  The examiner commented 
that the veteran's PTSD symptoms still played a part in his 
daily life.

VA progress notes, dated in December 2000, describe the 
veteran's PTSD symptoms as present and noted his depression.

In a March 2001 rating decision, the RO increased the 
evaluation for PTSD from 50 percent to 70 percent, effective 
May 16, 2000; and assigned an effective date of May 16, 2000, 
for the award of TDIU benefits.

VA progress notes, dated in September 2001, note the 
veteran's flattened affect and low energy.

Records received from the Social Security Administration in 
January 2004 indicate that the veteran had reported earnings 
of approximately $330 in 1997 and $262 in 1998.

A May 2004 statement from D. D. B., an acquaintance of the 
veteran for the past four years, reflects that the veteran 
often discussed situations when he could not complete a task, 
or had a difficult time concentrating on beginning a task.  
D. D. B. also indicated that the veteran had disturbed sleep 
due to bad dreams or nightmares on a recurring basis.

III.  Claims for Higher Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For the period from February 12, 1998, to May 15, 2000, the 
veteran's PTSD has been rated as 50 percent disabling; and 
from May 16, 2000, the veteran's PTSD has been rated as 70 
percent disabling.  While the ratings have been assigned 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411, the criteria for rating psychiatric disabilities other 
than eating disorders is set forth in a General Rating 
Formula.  

Pursuant to that formula, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

For the period from February 12, 1998, to May 15, 2000, the 
medical evidence of record documents that the veteran's PTSD 
was manifested, primarily, by frequent depression, mood 
swings, sleep disturbance (to include nightmares), and 
difficulties with socializing and interpersonal 
relationships.  While these symptoms apparently occurred on a 
daily basis, they are, nonetheless, reflective of overall 
impairment at that time that was no more than moderately 
severe in intensity, with exacerbations to severe, as 
reflected by the assigned GAF score of 45 (see July 1998 Vet 
Center records).  Notably, various Vet Center clinical 
records and the October 1997 VA examination reveal an overall 
disability picture for PTSD that is consistent with a 50 
percent evaluation.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's PTSD symptoms 
reflected during the period from February 12, 1998, to 
May 15, 2000, are indicative of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships (as demonstrated by his low tolerance to 
stress in the work environment and difficulty with contract 
specifications).  In other words, the veteran's disability is 
shown to have been consistent with the criteria for the 50 
percent rating during that period.  The medical evidence 
shows that, with clinical intervention, the veteran had the 
ability at that time to perform the acts of daily living.

However, at no point during the period in question were the 
criteria for the next higher, 70 percent, rating, met.  
Specifically, the veteran had not been found to have a 
suicidal ideation, intermittently illogical or obscure 
speech, continuous panic or depression, impaired impulse 
control, spatial disorientation, or neglect of personal 
hygiene.  In fact, the evidence also showed that the veteran 
had worked approximately thirty to forty hours a week for 
nearly three months in 1999.  As the criteria for the next 
higher, 70 percent, rating have not been met, it follows the 
criteria for an even higher evaluation (the 100 percent 
rating) likewise were not met during the period from 
February 12, 1998, to May 15, 2000.  

For all of the foregoing reasons, the claim for a disability 
rating in excess of 50 percent for PTSD, for the period from 
February 12, 1998, to May 15, 2000, must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Since May 16, 2000

The Board also finds that, based upon a review of the 
evidence of record since May 16, 2000, the Board finds that a 
rating in excess of 70 percent is not warranted.  
Specifically, the veteran's symptoms have been manifested, 
primarily, by irritability, inappropriate angry outbursts, 
poor impulse control, frequent nightmares, intrusive 
thoughts, hypervigilance, suspiciousness, and difficulty 
getting along with people.  These symptoms have been 
described as a part of the veteran's daily life.  The Board 
finds that this level of impairment is consistent with the 
currently assigned 70 percent evaluation.
 
As indicated above, the evidence does not demonstrate that 
the veteran's PTSD symptoms border on gross repudiation of 
reality, nor is there evidence of gross impairment of thought 
processes or communication, delusions, hallucinations, or 
grossly inappropriate behavior associated with the veteran's 
PTSD.  No disorientation to time or place has been shown, and 
the veteran's memory is largely intact.  Moreover, while the 
veteran clearly has had some interpersonal and employment 
difficulties, neither virtual isolation in the community, nor 
an inability to perform activities of daily living (including 
maintenance of minimal personal hygiene) has been 
demonstrated.  While the veteran's current PTSD symptoms have 
been shown to have a significant impact on the veteran's 
employability, such is contemplated in the currently assigned 
70 percent evaluation.

Under these circumstances, the Board must conclude that the 
claim for a disability rating in excess of 70 percent for 
PTSD from May 16, 2000, must be denied.  In reaching this 
decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

C.  Extra-Schedular Consideration

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
during either period in question has the veteran's PTSD has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the March 2004 SOC).  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Although a 
TDIU has been awarded, the criteria for such entitlement are 
distinct from that for an increased schedular, or extra-
schedular, evaluation.  See Bowling v. Principi, 15 Vet. 
App. 1 (2001).  In the absence of evidence of any of the 
factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


IV.  Effective Date Earlier Than May 16, 2000, for the Award 
of a TDIU

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Specifically with regard to claims for increased 
disability compensation, the pertinent legal authority 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2).

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157 (2004).  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  

The law provides that a total disability rating may be 
assigned when a schedular rating is less than total if, when 
there are two or more disabilities, at least one disability 
is ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  
A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 

A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

As indicated above, the March 2001 RO rating decision 
increased the evaluation for PTSD to 70 percent, effective on 
May 16, 2000.  [Parthentically, the Board notes May 16, 2000, 
is the first date in which the veteran satisfied the 
threshold percentage requirements of 38 C.F.R. § 4.16(a) for 
assignment of a TDIU].  May 16, 2000, was also the date of 
the RO's receipt of the veteran's application for a TDIU.

Prior to May 16, 2000, there was no pending claim pursuant to 
which a TDIU could have been granted.  In this regard, the 
Board notes that an informal claim for a TDIU can exist if a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits evidence 
of unemployability (see 38 C.F.R. § 3.155(a); Roberson v. 
Principi, 251 F. 3d 1378 (Fed. Cir. 2001); Norris v. West, 12 
Vet. App. 413 (1999); VAOPGCPREC 12-2001.  In this case, the 
June 1997 correspondence from the veteran, filed as an NOD to 
the February 1997 RO rating decision, could possibly have 
been construed as an informal claim for a TDIU; however, that 
NOD and the veteran's then appeal of the February 1997 RO 
rating decision, were subsequently withdrawn by the veteran 
in September 1997.  

Moreover, there is no evidence of any claim for a TDIU 
between September 1997 and the May 16, 2000 date of claim 
that culminated in the award of a TDIU.  While a July 1998 
Vet Center assessment includes Global Assessment of 
Functioning (GAF) score of 45 [which, pursuant to the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders indicates serious 
impairment in occupational functioning, such as being unable 
to keep a job], that score, without more, does not establish 
unemployability pursuant to the governing legal authority, 
and it is not evident that the score was assigned by a 
medical professional.  In any event, Vet Center record does 
not appear to meet the requirements of 38 C.F.R. § 3.157 for 
an informal claim.  

There also is no medical evidence establishing that, during 
the one year period prior to the May 16, 2000 date of claim 
for a TDIU, the veteran's disability had increased in 
severity so as to warrant the assign of a TDIU-in other 
words, evidence from which it is factually ascertainable that 
the veteran was rendered unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  See 38 C.F.R. § 3.400(o)(2).  As 
indicated above, the Board is required to look at all 
communications in the claims file that may be interpreted as 
a claim, formal and informal, for increased benefits, and 
then, look to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).  

Applying this criteria to the facts of this case, the Board 
notes that there simply is not evidence upon which the Board 
to find that, during the one year prior to May 16, 2000, the 
veteran's service-connected disabilities to such an extent 
that the veteran became unable to secure or follow a 
substantially gainful occupation.  Rather, as noted above, 
the evidence shows that the veteran had worked approximately 
thirty to forty hours a week for nearly three months in 1999, 
and there is no specific medical evidence during this period 
upon which the Board could conclude that it was factually 
ascertainable that an increase in disability-to an extent 
warranting a TDIU-had occurred.  

Under these circumstances, the Board must conclude that the 
claim for an effective date earlier than May 16, 2000, for 
the assignment of a TDIU must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the objective 
evidence simply does not support a claim for an earlier 
effective date, that doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.





ORDER

A disability rating in excess of 50 percent for PTSD from 
February 12, 1998, to May 15, 2000, is denied.

A disability rating in excess of 70 percent for PTSD from 
May 16, 2000, is denied.

A effective date earlier than May 16, 2000, for the 
assignment of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


